DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0278695 by Wang et al. (“Wang”) in view of U.S. Pub. No. 2015/0378074 by Kollin et al. (“Kollin”).

	As to claim 1, Wang discloses an electronic device which may be worn by a user (Wang, virtual image display system 100, Figures 1 and 2), comprising: 
a display module (Wang, virtual image display module 110, Figures 1 and 4),
wherein the display module includes 
a display panel (Wang, display panel 111b, Figure 4) disposed to emit light in a gravity direction (Wang, the image display unit 111 can receive at least one type of surgical information from the control storage module 120 and accordingly provide an image beam IB, Figure 4, ¶ [0071]), As shown in figure 4 of Wang, the image beam is emitted in a downward/gravity direction.
a concave mirror (Wang, reflection unit 114 can be an aspheric concave mirror, Figure 4) positioned below the display panel, 
a polarizer (Wang, the beam splitting unit 115 can be a polarization beam splitter (PBS), a wire grid type PBS, or a reflective type polarizer (e.g. a dual brightness enhancement film (DBEF)) and can provide effects of refraction or reflection to incident light having different polarization states, Figure 4, ¶ [0070]) positioned between the display panel and the concave mirror, As shown in figure 4 of Wang, the beam splitting unit 115 is between the display panel 111b and the reflection unit 114.
a first frame (Wang, frame 150, Figures 1 and 2) supporting the display panel (Wang, display panel 111b, Figure 4), the concave mirror (Wang, reflection unit 114, Figure 4), and the polarizer (Wang, beam splitting unit 115, Figure 4), As shown in figure 1 of Wang, the frame 150 contains a virtual image display module 110 for each eye.
Wang does not expressly teach wherein the polarizer includes a cholesteric liquid crystal.
Kollin teaches a near eye display system with a polarizer wherein the polarizer includes a cholesteric liquid crystal (Kollin, the circular polarizing reflector 20 may be configured to be a cholesteric liquid crystal (CLC) reflective polarizer, Figure 1A, ¶ [0027]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang’s polarization beam splitter to include Kollin’s cholesteric liquid crystal polarizer because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wang’s polarization beam splitter and Kollin’s cholesteric liquid crystal polarizer perform the same general and predictable function, the predictable function being polarizing light output from a near eye display. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wang’s polarization beam splitter by replacing it with Kollin’s cholesteric 
Thus, Wang, as modified by Kollin, teaches the polarizer being a cholesteric liquid crystal polarizer.
As to claim 2, Wang, as modified by Kollin, teaches the electronic device wherein the polarizer is disposed to form an angle of 45 degrees with the display panel. As shown in figure 4 of Wang, the beam splitting unit 115 is angled at 45 degrees.
As to claim 3, Wang, as modified by Kollin, teaches the electronic device wherein in the polarizer, an upper portion disposed close to the display panel is disposed closer to an eyeball of the user than a lower portion disposed close to the concave mirror. As shown in figure 4 of Wang, the upper portion of the beam splitting unit 115, which is close to the display panel 111b, is closer to the user’s eye EY than the lower portion.
As to claim 5, Wang, as modified by Kollin, teaches the electronic device wherein the polarizer is formed to transmit left-handed light among the light emitted from the display panel and reflect right-handed light reflected on the concave mirror. As shown in figure 1 of Wang, the virtual display module 110 is disposed for each eye, with the components shown in figure 4, to provide light reflected from the reflection unit 114 through the beam splitting unit 115 to the user’s eye EY.
As to claim 6, Wang, as modified by Kollin, teaches the electronic device wherein in the polarizer, an upper surface facing the display panel is subjected to anti-reflection treatment and a cholesteric liquid crystal thin-film layer (Kollin, the is stacked on a lower surface facing the concave mirror. As shown in figure 4 of Wang, the upper surface of the beam splitting unit 115 allows light to pass un-reflected while the bottom surface reflects light. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 7, Wang, as modified by Kollin, teaches the electronic device wherein the concave mirror includes first and second concave mirrors corresponding to left and right eyes of the user, respectively, As shown in figure 1 of Wang, the virtual display module 110 is disposed for each eye, with the components shown in figure 4, which provide the concave reflection unit 114. 
wherein one side of the first concave mirror and the other side of the second concave mirror are connected to each other. One reflection unit 114, of the virtual display module 110, is connected to the other reflection unit 114 through various intervening components.
As to claim 9, Wang, as modified by Kollin, teaches the electronic device further comprising:
a main frame (Wang, frame 150, Figure 1) accommodating the display module (Wang, virtual image display module 110, Figures 1 and 4) therein and equipped with a visor (Wang, ambient light adjustment unit 140, Figures 2 and 4) and an eyepiece (Wang, eye side of the virtual image display module 110, Figure 4) transmitting the light so as for the user to recognize a surrounding object and a surrounding environment,
wherein the polarizer (Wang, beam splitting unit 115, Figure 4) is positioned between the visor (Wang, ambient light adjustment unit 140, Figures 2 and 4) and the eyepiece (Wang, eye side of the virtual image display module 110, Figure 4). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0278695 by Wang et al. (“Wang”), in view of U.S. Pub. No. 2015/0378074 by Kollin et al. (“Kollin”), and in further view of U.S. Pub. No. 2013/0163090 by Yu (“Yu”).

As to claim 10, Wang, as modified by Kollin, teaches the electronic device further comprising: 
a head part connected to the main frame (Wang, frame 150, Figure 1), 
wherein the head part further includes 
a head rest (Wang, auxiliary headband AB, Figure 8A) covering a head of the user, and

a band of which length is adjustable according to the size of the head of the user.
Yu teaches an augmented reality head gear device with a band of which length is adjustable according to the size of the head of the user (Yu, the head gear 400 includes a head strap or mounting component 438 on the ends of the first side 422 and second side 424 to secure the head gear 400 to the user's head.  Head strap 438 in this embodiment is an elastic band.  In other embodiments, the head strap 438 may be an adjustable strap with plastic strap adjusters, a strap with Velcro™ hooks and loops fasteners, or a plastic snap strap. Figure 15, ¶ [0071]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang’s auxiliary headband to include Yu’s adjustable head strap because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wang’s auxiliary headband and Yu’s adjustable head strap perform the same general and predictable function, the predictable function being providing a supportive head strap for a head-mounted device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wang’s auxiliary headband by replacing it with Yu’s adjustable head strap. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0278695 by Wang et al. (“Wang”), in view of U.S. Pub. No. 2015/0378074 by Kollin et al. (“Kollin”), and in further view of U.S. Pub. No. 2017/0153672 by Shin et al. (“Shin”).

As to claim 11, Wang, as modified by Kollin, teaches the electronic device further comprising: 
a device to device communication module allowing data transmission/reception between the external digital device sensed by the sensing part and the electronic device (Wang, the control unit 123 can further be connected to at least one external medical instrument PS and receive parameter information generated by at least one external medical instrument PS.  For instance, the control unit 123 can be connected to the surgical devices SD (as shown in FIG. 1) to obtain an operation control parameter of the surgical devices SD such that the user UR can more precisely control the positioning of the surgical devices SD.  Alternatively, the control unit 123 can be connected to a physiological signal monitor and accordingly obtain physiological signals (information such as body temperature, heart rate, blood ;
a processor (Wang, control unit 123, Figure 3) classifying, when receiving information on the external digital device through the device to device communication module, the information to be displayed in the display module (Wang, the control unit 123 can further be connected to at least one external medical instrument PS and receive parameter information generated by at least one external medical instrument PS.  For instance, the control unit 123 can be connected to the surgical devices SD (as shown in FIG. 1) to obtain an operation control parameter of the surgical devices SD such that the user UR can more precisely control the positioning of the surgical devices SD.  Alternatively, the control unit 123 can be connected to a physiological signal monitor and accordingly obtain physiological signals (information such as body temperature, heart rate, blood pressure, and blood oxygen level) of the patient during surgery to control the condition of the patient immediately. Figures 1 and 3, ¶ [0068]); and
a memory (Wang, storage unit 121, Figure 3) storing data for operating the electronic device (Wang, the storage unit 121 stores relevant surgical information.  For instance, in the present embodiment, the storage unit 121 includes an image database 121b and a medical records database 121a. Figure 3, ¶ [0066]), 
wherein the processor classifies the information with a graphic user interface prestored in the memory to display the classified information in the display module (Wang, the control storage module 120 and the virtual image display module 110 are electrically connected, and the control unit 123 controls the storage unit .
Wang teaches the use of an external medical instrument PS with the virtual image display module.
Wang, as modified by Kollin, does not expressly teach a sensing part sensing an external digital device;
Shin teaches a head-mounted display device with a sensing part (Shin, sensor part 950, Figure 9) sensing an external digital device (Shin, The sensor part 950 may measure a physical quantity or sense an operation status of the auxiliary input device 500 and convert the measured or sensed information to an electrical signal. The sensor part 950 may include, for example, an acceleration sensor, a gyro sensor, or a geomagnetic field sensor, Figure 9, ¶ [0120]);
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang’s external instrument connection to include Shin’s sensor part because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Shin’s sensor part permits and external device sensor part to determine properties of the external device.  This known benefit in Shin is applicable to Wang’s external instrument connection as they both share characteristics and capabilities, namely, they are directed to head-mounted display systems.  Therefore, it would have been recognized that modifying Wang’s external instrument 
	Thus, Wang, as modified by Kollin and Shin, teaches the sensor part sensing an external instrument.
	As to claim 12, Wang, as modified by Kollin and Shin, teaches the electronic device further comprising an input part (Wang, image capture module ICM, displacement sensing module DSM, and voice capture module SCM, Figure 3) receiving an input of the user,
wherein when the input of the user is received through the input part, the processor processes a function corresponding to the input to be executed among functions prestored in the memory (Wang, the image capture module ICM can be used to capture the gesture image of the user UR and generate gesture image information.  Then, the gesture image information can be transmitted to the control unit 123 such that the control unit 123 executes a function corresponding to the gesture image information according to the gesture image information… the displacement sensing module DSM can be used for identifying the direction of rotation and the speed of the frame 150 and generating displacement information.  Moreover, the displacement information is transmitted to the control unit 123, and the control unit 123 executes a function corresponding to the displacement information according to the displacement information.  Moreover, the voice capture module SCM can also be used to capture .
As to claim 13, Wang, as modified by Kollin and Shin, teaches the electronic device wherein the input part further includes a camera or a video input part for inputting a video signal (Wang, image capture module ICM, Figure 3), a microphone or an audio input part for inputting an audio signal (Wang, voice capture module SCM, Figure 3), and a user input part (e.g., a touch key, a 5 push key (mechanical key), etc.) for receiving information from the user (Wang, displacement sensing module DSM, Figure 3).
As to claim 14, Wang, as modified by Kollin and Shin, teaches the electronic device wherein the sensing part includes at least one of a proximity sensor, an illumination sensor, a touch sensor, an acceleration sensor (Shin, The sensor part 950 may include, for example, an acceleration sensor, a gyro sensor, or a geomagnetic field sensor, Figure 9, ¶ [0120]), a magnetic sensor, a gravity (G) sensor, a gyroscope sensor, a motion sensor, an RGB sensor, an infrared (IR) sensor, a finger scan sensor, an ultrasonic sensor, an optical sensor, a microphone, a battery gauge, an environment sensor including a barometer, a hygrometer, a thermometers, radiation sensor, a heat sensor, a gas sensor, and chemical sensors including an electronic nose, a healthcare sensor, and a biometric sensor. In addition, the motivation used is the same as in the rejection of claim 11.
As to claim 15, Wang, as modified by Kollin and Shin, teaches the electronic device further comprising:
at least one of a broadcasting module, a mobile communication module, a wireless Internet module, a short-range communication module, and a position module (Wang, the displacement sensing module DSM can include a gravity sensor, a gyroscope, or any combination thereof.  When the head of the user UR performs a specific rotation or movement, the displacement sensing module DSM can be used for identifying the direction of rotation and the speed of the frame 150 and generating displacement information. ¶ [0124]). Wang teaches the displacement sensing module which determines the position (displacement) of the frame 150.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 4, Wang, as modified by Kollin, does not expressly teach the electronic device wherein the polarizer further includes first and second chamfering parts formed at both corners of a lower portion disposed close to the concave mirror, respectively.
Wang teaches a beam splitting unit 115 which a cut edge at the top and bottom of the unit (Wang, Figure 6A). However, this does not teach the chamfering part as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 8, Wang, as modified by Kollin, does not expressly teach the electronic device wherein third and fourth chamfering parts are formed at one side of the first concave mirror and the other side of the second concave mirror, and when one side of the first concave mirror and the other side of the second concave mirror are connected to each other, the third and fourth chamfering parts face each other.
	Wang does not teach the reflection unit 114 as having chamfering parts as claimed in the cited limitations.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 6,522,474 by Cobb et al. teaches a head-mounted display with two curved mirrors adjacent to each other.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691